UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :     21-CR-371 (LTS)
                                                                       :
FRANK FONTANA, and                                                     :
MICHAEL BESTWINA,                                                      :
                                                                       :
                                    Defendants.                        :
                                                                       X
----------------------------------------------------------------------

                                                     ORDER

                 An initial pretrial conference in this matter is hereby scheduled to occur as a

teleconference on June 24, 2021, at 11:00 a.m.

                 The parties should call 888-363-4734 and use access code 1527005# and

password 1991#. (Members of the press and public may call the same number, but will not be

permitted to speak during the hearing.) In accordance with the Court’s Emergency Individual

Rules and Practices in Light of COVID-19, counsel should adhere to the following rules and

guidelines during the conference:

             1. Each party should designate a single lawyer to speak on its behalf (including
                when noting the appearances of other counsel on the telephone).

             2. Counsel should use a landline whenever possible, should use a headset instead of
                a speakerphone, and must mute themselves whenever they are not speaking to
                eliminate background noise. In addition, counsel should not use voice-activated
                systems that do not allow the user to know when someone else is trying to speak
                at the same time.

             3. To facilitate an orderly teleconference and the creation of an accurate transcript,
                counsel are required to identify themselves every time they speak. Counsel
                should spell any proper names for the court reporter. Counsel should also take
                special care not to interrupt or speak over one another.




FONTANA & BESTWINA - IPTC SCHD ORD 6.24.21.DOCX VERSION JUNE 21, 2021                                 1
           4. If there is a beep or chime indicating that a new caller has joined while counsel is
              speaking, counsel should pause to allow the Court to ascertain the identity of the
              new participant and confirm that the court reporter has not been dropped from the
              call.

               Persons granted remote access to proceedings are reminded of the general

prohibition against photographing, recording, and rebroadcasting of court proceedings.

Violation of these prohibitions may result in sanctions, including removal of court issued media

credentials, restricted entry to future hearings, denial of entry to future hearings, or any other

sanctions deemed necessary by the court.



       SO ORDERED.


Dated: June 21, 2021                                           __/s/ Laura Taylor Swain____
       New York New York                                       LAURA TAYLOR SWAIN
                                                               Chief United States District Judge




FONTANA & BESTWINA - IPTC SCHD ORD 6.24.21.DOCX VERSION JUNE 21, 2021                                2
